Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
This office action is in response to the amendment filed on 12/08/2020.
Claims 7-9 and 17-20 have been cancelled.
Claims 1-5 and 11-15 have been amended.
Claim 21 has been added.
Claims 1-6, 10-16 and 21 are pending and having been examined.

Drawings
The drawing (i.e., Fig.2, Fig.3B, Fig.4B-4E) filed on 12/18/2018 is not accepted by the Examiner. The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The drawing filed on 3/18/2019 is not accepted by the Examiner because of missing required state label.
	Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Abstract
The abstract of the disclosure is objected to because the patent abstract is not a concise statement of the technical disclosure of the patent, and/or does not include that which is new in the art to which the invention pertains (e.g., based on the new amendment) or using concise language (e.g., recited “Related systems, methods, and articles of manufacture are also disclosed.”). Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-6, and 10-16 are objected to because of the following informalities:  
Claims 1 and 11 recite term “a user interface view” (i.e., claim 1-line 20, claim 11-line 23, etc.), and then use terms “the user interface view” and “the user interface” alternatively in the claims1-6 and 10-16 (i.e., claim 1- line 27, claim 5-line 3, etc.). Examiner reads all the “the user interface” in the claims as – the user interface view --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
	Claim 1 recites “each of the plurality of execution events” in lines 9-10, and “each execution event” in line 11. It is not clear the “each of the plurality of execution events” and the “each execution event” are the same or not. For the purpose of compact 
	Claim 1 also recites “a plurality of nodes” in line 21. It is not clear the “a plurality of nodes” refers to a new group of nodes or the plurality of nodes of the abstract syntax tree structure as previous recited in lines 5-6. For the purpose of compact prosecution, Examiner treats “a plurality of nodes” as – the plurality of nodes of the abstract syntax tree structure --;
	Claim 1 further recites “the corresponding node” in line 27. However, claim language does not clearly define the relationship between a node and a node identifier recited in line 11. For the purpose of compact prosecution, Examiner treat “a node identifier” in line 11 as – a node identifier for a corresponding node --.

Claims 2-6 and 10:
	Dependent claims are also rejected for the same reason as addressed above.

Claim 11:
	Claim 11 recites “each of the plurality of execution events” in lines 12-13, and “each execution event” in line 14. It is not clear the “each of the plurality of execution events” and the “each execution event” are the same or not. For the purpose of compact prosecution, Examiner treats the “each execution event” as the same as – each of the execution events --;
	Claim 11 also recites “a plurality of nodes” in line 24. It is not clear the “a plurality of nodes” refers to a new group of nodes or the plurality of nodes of the abstract syntax 
	Claim 11 further recites “the corresponding node” in line 30. However, claim language does not clearly define the relationship between a node and a node identifier as recited in line 15. For the purpose of compact prosecution, Examiner treat “a node identifier” in line 15 as – a node identifier for a corresponding node --.

Claims 12-16:
	Dependent claims are also rejected for the same reason as addressed above.

Claim 21:
	 Claim 21 recite “one or more nodes” in lines 9-10. It is not clear the “one or more nodes” are part of “the plurality of nodes of the abstract syntax tree structure” as recited in lines 8-9. For the purpose of compact prosecution, Examiner treats the “one or more nodes” as – one or more nodes of the plurality of nodes – or – at least one of the plurality of nodes --.	
	Claim 21 recites “each of the plurality of execution events” in lines 12-13, and “each execution event” in line 14. It is not clear the “each of the plurality of execution events” and the “each execution event” are the same or not. For the purpose of compact prosecution, Examiner treats the “each execution event” as the same as – each of the execution events --;

	 Claim 21 also recites “the second node” in line 39. There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats “the second node” as -- the [[second]] node identified by the execution event stored in the execution event log – which refers back to “a node identified by an execution event stored in the execution event log” in lines 36-37.

Allowable Subject Matter
Claims 1, 11, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6, 10 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-6, 10-16 and 21 contain allowable subjects. 
	Based on the search performed for the claimed invention, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations.

Garza (David Garza, US 2014/0282373A1) discloses the limitation about generating a user interface view to enable presentation of at least a first execution event in the context of the abstract syntax tree structure to enable identification, on the user 
Voorhees (Voorhees et al., US2017/0109933A11) discloses the limitation about the presentation of the corresponding node on the user interface, but does not explicitly disclose stepping through at least the part of the plurality of execution events by at least obtaining an execution event from the plurality of execution events to produce a selected event, updating, based on the node identifier and the category indicator included in the selected event, a presentation of the corresponding node on the user interface, and presenting event execution information on, or adjacent to the presentation of the corresponding node.
Therefore, in view of the recited method/steps for “generating, based on a rule, an abstract syntax tree structure, the abstract syntax tree structure including a plurality of nodes, each of the plurality of nodes being associated with a portion of the rule”, “executing, by a rule engine of a debugger, the rule by traversing a subset of the plurality of nodes of the abstract syntax tree structure and executing logic associated with each node of the subset”, “in response to the execution of the rule, generating, by the rule engine, a plurality of execution events associated with a debugging of  the execution of  the rule, each of the plurality of execution events being generated during 
Moreover, in view of the recited system comprising a processor and memory including program code when executed by the processor causes operations: “generating, based on a rule, an abstract syntax tree structure, the abstract syntax tree structure including a plurality of nodes, each of the plurality of nodes being associated with a portion of the rule”, “executing, by a rule engine of a debugger, the rule by traversing a subset of the plurality of nodes of the abstract syntax tree structure and executing logic associated with each node of the subset”, “in response to the execution of the rule, generating, by the rule engine, a plurality of execution events associated 
	Further, in view of the recited system comprising a processor and memory including program code when executed by the processor causes operations comprising:  “generating, based on a rule, an abstract syntax tree structure, the abstract syntax tree structure including a plurality of nodes, each of the plurality of nodes being associated with a portion of the rule”, “executing, by a rule engine of a debugger, the rule by traversing the plurality of nodes of the abstract syntax tree structure and executing logic 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goetsch et al., (US9,235,493B2) discloses a method for creating an abstract syntax tree(AST) data structure by using a parser for rule-based analysis;
DeLine et al., (US2005/0081192A1) discloses a method to construct an AST for statements in source program for static program analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Z.W/Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192